Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 09/22/2020 in which claims 01-39 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f) Paragraph
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an illumination sub-system, a collection sub-system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 36, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2005/0099678 A1) in view of Singh et al (US 2002/0135781 A1).
As to claim 34, Wang teaches a metrology system (800) comprising: (See Abstract; Figs. 6, 8).
one or more illumination sources (802): (See ¶0036, ¶0037; Figs. 6,8).
one or more detectors (808): (See ¶0038; Figs. 6,8).
a metrology system configured to direct, with an illumination sub-system, illumination from the one or more illumination sources (802) to a metrology target (606, 608) on a sample, wherein the sample is formed from a first wafer (602) and a second wafer (604) bonded to the first wafer at an interface, wherein the metrology target (606, 608) is located at the interface, wherein the illumination from the one or more 
Wherein the term “metrology target” is met by the term “upper and lower film stacks”. The connected upper and lower film stacks creates the interface because they are in contact with each other.
a metrology system configured to direct, with an illumination sub-system, illumination from the one or more illumination sources (802) to the metrology target (606, 608), the reflectometer further configured to direct, with a reflectometer collection sub-system, light reflected from the metrology target (606, 608) to at least one of the one or more detectors (808) to generate reflectometry signals; and (See ¶0003 Lines 13-17, ¶0031, ¶0038; Figs. 6, 8).
a controller (814) communicatively coupled to the ellipsometer and the reflectometer, the controller including one or more processors configured to execute program instructions causing the one or more processors to generate estimates of one or more parameters associated with the sample based on the ellipsometry signals and the reflectometry signals. (See ¶0003 Lines 13-17, ¶0031, ¶0038; Figs. 6, 8).
Wang does not explicitly teach an ellipsometer illumination sub-system, illumination from the one or more illumination sources to a metrology target on a sample at a first set of one or more selected incidence angles; and

However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation “that combination of an ellipsometer and reflectometer in a metrology system” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of a feature on a sample to do so with an ellipsometer and/or reflectometer; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed metrology system to include both an ellipsometer and reflectometer. (See ¶0003 Lines 13-17).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the metrology system of Wang an ellipsometer and reflectometer.
The advantage of this inclusion is to measure changes in the polarization state of the probe beam after interacting with the sample, while measuring the changes in the magnitude of the reflected probe beam.
Wang still do not explicitly teach wherein the ellipsometry signals and the reflectometry signals are collected simultaneously; (Claim 35).
wherein the ellipsometry signals and the reflectometry signals are collected sequentially. (Claim 36).

wherein the ellipsometry signals and the reflectometry signals are collected simultaneously; (See ¶0048; Fig. 1).
wherein the ellipsometry signals and the reflectometry signals are collected sequentially. (See ¶0048; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Wang an ellipsometer illumination sub-system, illumination from the one or more illumination sources to a metrology target on a sample at a first set of one or more selected incidence angles and a reflectometer illumination sub-system, illumination from the one or more illumination sources to the metrology target at a second set of one or more selected incidence angles, wherein the ellipsometry signals and the reflectometry signals are collected simultaneously, and wherein the ellipsometry signals and the reflectometry signals are collected sequentially.
The advantage of this inclusion is to accurately detect a profile of a feature formed on a wafer.
As to claim 37, 38, Wang when modified by Singh teaches the metrology system of claim 34, in which these claims depend on.
(Claim 37).
wherein the ellipsometer and the reflectometer direct the illumination from the one or more illumination sources to different portions of the sample. (Claim 38).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the ellipsometer and the reflectometer direct the illumination from the one or more illumination sources to collocated portions of the sample and different portions of sample”, within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of a feature on a sample to do so with an ellipsometer and/or reflectometer at different locations of said sample;  therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try directing the illumination from the one or more illumination sources to collocated portions of the sample and different portions of sample .
Further, the differences in locations of reflected light from the sample will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Wang when modified 
The advantage of this inclusion is to accurately detect a profile of a feature formed on a wafer.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Singh et al in further view of Chuang et al (2019/0285407 A1).
As to claim 39, Wang when modified by Singh teaches the metrology system of claim 34, in which this claim depends on.
Wang when modified by Singh do not explicitly teach wherein the one or more parameters associated with the sample include an overlay error between the first wafer and the second wafer.
However, Chuang does teach in an analogous art wherein the one or more parameters associated with the sample include an overlay error between the first wafer and the second wafer. (See Abstract ¶0034 Lines 12-16, ¶0057; Fig. 2)
Wherein the terms “first and second wafer” is met by the term “first and second layer”.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Wang when modified by Singh wherein the one or more parameters associated with the sample include an overlay error between the first wafer and the second wafer.
.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a metrology system comprising, a metrology tool comprising a detector, 
one or more illumination sources, an illumination sub-system configured to direct illumination from the one or more illumination sources to a metrology target on a sample at one or more selected incidence angles, wherein the sample is formed from a first wafer and a second wafer bonded to the first wafer at an interface, wherein the metrology target is located at the interface, wherein the illumination from the one or more illumination sources propagates through the first wafer to reach the metrology target;
an illumination sub-system configured to direct illumination from the one or more illumination sources to a metrology target on a sample at one or more selected incidence angles, wherein the sample is formed from a first wafer and a second wafer bonded to the first wafer at an interface, wherein the metrology target is located at the interface, wherein the illumination from the one or more illumination sources propagates through the first wafer to reach the metrology target:

a controller communicatively coupled to the collection sub-system, wherein the controller includes one or more processors configured to execute program instructions causing the one or more processors to generate estimates of one or more parameters associated with the sample based on data received from the detector.
As for claim 26, none of the prior arts alone or in combination discloses a metrology method comprising illuminating a metrology target on a sample with illumination from one or more illumination sources at one or more selected incidence angles, wherein the sample is formed from a first wafer and a second wafer bonded to the first wafer at an interface, wherein the metrology target is located at the interface, wherein the illumination from the one or more illumination sources propagates through the first wafer to reach the metrology target;
collecting light from the sample in response to the illumination from the one or more illumination sources, wherein the light collected from the sample includes light from the metrology target and light from a top surface of the first wafer, wherein the light from the metrology target is directed to a detector, and generating, with one or more processors, estimates of one or more parameters associated with the sample based on data received from the detector.
Wang et al (US 2005/0099678 A1) discloses in infrared filter for an optical metrology tool includes a substrate having film stacks on opposing surfaces thereof wherein characteristics of the films are measured. Wang does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 26; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-25 and 27-33 are allowed due to their dependency of claims 1 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886